DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Inventive Group 1, drawn to claims 1-15, in the reply filed on July 20, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventive Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a machine system (Step 1) without significantly more. The claims recite  receiving PPG data from the wearable device and classifying the data as either including the cardiac condition, not including the cardiac condition or being indeterminate.
Furthermore, the claimed invention is directed to an abstract idea, specifically to a mental process (Step 2A:Prong 1), without significantly more.  Specifically, these steps are merely data gathering and data analysis/evaluation that can be done mentally (using pen/paper) to conclude about whether or not the user has a disease based on the data. This is nothing more than what doctors do when analyzing data from a patient to determine a problem.
With regard to Step 2A, Prong 2, this judicial exception is not integrated into a practical application because it is merely directed to the judicial exception of a mental process to classify/diagnose data of a patient. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely requires data from a sensor (a generic sensor) within a wearable device (well-known, routine, conventional) to obtain the necessary data to be processed by “machine learning/classification” utilizing a computer (generic computer used to apply the abstract idea). (Simply appending well-understood, routing, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer).
In regards to Step 2B, the claims do not amount to significantly more and the dependent claims do not fix this either. The dependent claims, specifically, appear to further be mere data gathering steps in order to do a mental process of determining a disease or condition present in a user’s data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao (US 2018/0279891 A1) (as cited on IDS submitted on 11/03/2020).
Regarding claim 1, Miao discloses a system for monitoring a cardiac condition of a subject (e.g. Fig 1a/b:100 [0036]-[0037]), the system comprising: a wearable device that includes a photoplethysmography (PPG) sensor (e.g. [0039]-[0040]; [0043] Fig 1a/b:152); and a computing system that is communicatively coupled to the wearable device and that includes logic that, in response to execution by the computing system, causes the computing system to perform actions (e.g. [0041]; [0044]-[0047] Fig 2:130) comprising: receiving PPG waveform data from the wearable device (e.g. [0050]-[0051]; Fig 3:202); and providing at least information based on the PPG waveform data to a classifier model to label the PPG waveform data as either including the cardiac condition, not including the cardiac condition, or being indeterminate (e.g. [0045]-[0048]; [0070]-[0073]; Fig 3:214/216).
Regarding claim 9, Miao discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of computing system, cause the computing system to perform actions for monitoring a subject for cardiac condition (e.g. ), the actions comprising: obtaining, by the computing system, photoplethysmography (PPG) waveform data collected by a wearable device (e.g. [0050]-[0051]; Fig 3:202); generating, by the computing system, features based on the PPG waveform data (e.g. [0057]-[0072]; Fig 3:210/212); and providing, by the computing system, the features to a classifier model to label the PPG waveform data as either including the cardiac condition, not including the cardiac condition, or being indeterminate (e.g. [0045]-[0048]; [0070]-[0073]; Fig 3:214/216).
Regarding claim 2, Miao discloses wherein providing at least information based on the PPG waveform data to the classifier model includes providing the PPG waveform data received from the wearable device to the classifier model (e.g. [0070]-[0072]; Fig 3:214).
Regarding claim 3, Miao discloses wherein providing at least information based on the PPG waveform data to the classifier model includes: generating features based on the PPG waveform data; and providing the features to the classifier model (e.g. [0057]-[0072]; Fig 3:210/212).
Regarding claims 4 and 10, Miao discloses wherein generating features based on the PPG waveform data includes determining, for each peak of the PPG waveform data, at least two of an inter-beat interval, an amplitude, an upslope rate, a downslope rate, a differential amplitude, a differential upslope rate, and a differential downslope rate (e.g. [0057]-[0072]; Fig 3:210/212).
Regarding claim 5, Miao discloses wherein providing at least information based on the PPG waveform data includes: separating the PPG waveform data into a plurality of segments (e.g. [0055]-[0056] Fig 3:208); and separately providing at least information based on the PPG waveform data associated with each segment of the plurality of segments to the classifier model to separately label each segment (e.g. [0057]-[0072]; Fig 3:210/212).
Regarding claim 6 and 12, Miao discloses wherein the actions further comprise: determing a percentage of segments that are labeled as including the cardiac condition (e.g. [0067]-[0068]); and transmitting the percentage for presentation to the subject (e.g. Fig 2:160 [0038]; [0048]-[0049]).
Regarding claims 7, Miao discloses further comprising a hub device, wherein the wearable device is communicatively coupled to the computing system via the hub device (e.g. [0046]; [0048]; [0051]; [0068]; [0072]).
Regarding claim 8, Miao discloses wherein the wearable device further includes an inertial measurement unit (IMU) sensor (e.g. [0039]-[0040] Fig 1a/b:150); and wherein the actions further comprise: receiving IMU data from the wearable device for a time period that coincides with the PPG waveform data (e.g. [0039]-[0040]; [0043]); and providing information based on the IMU data to the classifier model along with the features based on the PPG waveform data (e.g. [0039]-[0040]; [0076] Fig 2:218).
Regarding claim 11, wherein generating features based on the PPG waveform data includes separating the PPG waveform data into a plurality of segments (e.g. [0055]-[0056] Fig 3:208); and wherein providing the features to the classifier model to label the PPG waveform data as either including cardiac condition, not including the cardiac condition, or being indeterminate includes separately providing features with each segment of the plurality of segments to the classifier model to separately label each segment (e.g. [0057]-[0072]; Fig 3:210/212).
Regarding claim 13, Miao discloses wherein the actions further comprise: receiving inertial measurement unit (IMU) data from the wearable device for a time period that coincides with the PPG waveform data (e.g. [0039]-[0040] Fig 1a/b:150); generating movement features based on the IMU data (e.g. [0039]-[0040]; [0043]); and providing the movement features to the classifier model along with the features based on the PPG waveform data (e.g. [0039]-[0040]; [0076] Fig 2:218).
Regarding claim 14, Miao discloses wherein the computing system is separate from the wearable device, and wherein obtaining the PPG waveform data collected by the wearable device includes receiving the PPG waveform data via a network (e.g. [0049]-[0050]).
Regarding claim 15, Miao discloses wherein the computing system is the wearable device, and wherein obtaining the PPG waveform data collected by the wearable device includes at least one of receiving the PPG waveform data from a PPG sensor of the wearable device and loading the PPG waveform data from a computer-readable medium of the wearable device (e.g. [0036]-[0037]; [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 25, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792